Exhibit 10.6

CONTRACT NUMBER: 3833

Cambar Vendor Number: 3691







PURCHASING AGREEMENT







BUYER:




General Nutrition Distribution, LP

300 Sixth Avenue

Pittsburgh, P A 15222

Attention: Purchasing Department




Phone: 412-288-8396

Fax: 412-288-4743

E-mail: Patricia-edwards@gnc-bq.com

Contact Person Pat Edwards

SELLER:




Isatori Global Technologies

1500 w. 6th Ave Ste #202

Golden, CO 80401







Phone: 303-215-9174 x558

Fax: 303-215-1386

E-mail: jim@isatoritech.com

Contact Person: Jim Cucolo




In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, and intending to be legally bound hereby, Buyer and Seller
(individually a “Party” and collectively the “Parties”) agree as follows:

SUMMARY OF CERTAIN KEY TERMS

1.

Supply of Product. During this Agreement, (i) Buyer shall purchase from Seller
the products listed on Exhibit 1 (the “Products”) at the prices listed on
Exhibit 1 (the “Prices”) and (ii) Seller shall sell, fulfill and deliver those
Products, all pursuant to this Agreement and Buyer’s vendor book (the “Vendor
Book”), which, among other requirements, includes Buyer’s standard purchase
order (the “Purchase Order”). Seller shall also provide the information
regarding the Products requested on Exhibit 1.

2.

Lead Time. Unless otherwise stated in a Purchase Order from Buyer, all delivery
transportation terms of sale will be FOB Destination-FREIGHT COLLECT, unless
Buyer’s transportation department (the “Transportation Department”) designates
FOB Destination PREPAID (the “Shipment Terms”). The Shipment Terms pertain to
the cost and delivery point of shipment of the Products from Seller’s facility
located within the United States of America and shall not affect allocation of
the risk of loss, passage of title, acceptance, payment, or Buyer’s right to
return Products, which are addressed elsewhere in this Agreement. Seller shall
contact the Transportation Department, in accordance with Paragraph B of the
General Terms below, before making any shipping arrangements. All Product
deliveries will be made by Seller within 3 weeks after Buyer places the order
(the “Lead Time”). If Buyer designates that the Transportation Department will
arrange pick up of the Products, then the Lead Time for such shipment is
shortened by one week.

3.

Product Payment. Buyer shall pay Seller for Products received by Buyer:

3% 60, Net 61 days

-1 % for shrinkage as defined as Known Losses that occur at retail store level.

-2% for customer returns




4.

Reverse Logistics. Seller agrees to the General Nutrition Returns Agreement (the
“Returns Agreement”) attached as Exhibit 4.

5.

Term. This Agreement shall be in effect for one year from the date signed by
Buyer (the “Effective Date”); thereafter, the Agreement will automatically renew
on an annual basis. Either Party may terminate this Agreement at any time
without cause on 30 days advanced written notice.





--------------------------------------------------------------------------------



6.

Advertising and Promotion. Seller agrees to the total annual advertising
commitment for the Products as set forth on Exhibit 6 (the “Committed
Advertising”). Upon request from Buyer, Seller agrees to provide Buyer with
proof of placements for the Committed Advertising for the months committed as
set forth on Exhibit 6. In the event that Seller fails to (a) conduct the
Committed Advertising for any committed month or (b) provide Buyer with proof of
placement showing Seller conducted the Committed Advertising for any committed
month, Buyer may discontinue any or all of the Products and such Product(s) will
be subject to the reverse logistics terms set forth in Exhibit 4. Seller shall
support Buyer’s sale of the Products by Product advertising and promotion as set
forth on Exhibit 6.

7.

Customer Return Pledge. Seller will support payment discount as described in
payment terms, “3. Product Payment.”

8.

Insurance. Seller shall maintain a comprehensive General Products Liability
occurrence policy, $5,000,000 per occurrence/$5,000,000 aggregate for bodily
injury, and property damages with the following coverage; Premises/Operations,
Products/Completed Operations, Contractual Liability and Independent
Contractors; or General/Products Liability claims made policy, $5,000,000 per
occurrence/$5,000,000 aggregate for bodily injury and property damages with the
following coverage: Premises/Operations, Products/Completed Operations,
Contractual Liability and Independent Contractors. The retroactive date of the
policy must be prior to the Effective Date and must be specified on the
certificate of insurance for such policy. Further details for each policy are
contained in the Vendor Book. Seller shall name Buyer and Buyer’s subsidiaries
and affiliates as an additional insured under such coverage as described in the
Vendor Book. Seller shall deliver to Buyer a certificate of insurance evidencing
the required coverage to Buyer prior to any delivery of Product. Seller shall
provide Buyer at least 60 days prior written notice of any cancellation, change,
or reduction of such coverage (a “Change in Insurance”) and any such Change in
Insurance shall constitute a material breach of the Agreement. In addition,
Seller shall provide indemnification to Buyer and Buyer’s affiliates as more
fully described in the Vendor Book.

9.

Indemnity. Seller shall defend, indemnify, and hold Buyer and Buyer’s affiliates
and Buyer’s and Buyer’s affiliates’ franchisees and licensees harmless from and
against all claims, expenses, liabilities, losses, and damage, including
reasonable attorney’s fees, resulting from, or arising in connection with,
(i) the failure of the Products to conform in any respect to the representations
and warranties contained in any part of this Agreement, (ii) the failure of the
Products to meet label claims or Buyer’s quality control standards, (iii) the
promotion, sale, purchase, resale, or use of the Products or any litigation or
threatened litigation based thereon, and (iv) all intellectual property
infringement and misappropriation claims based on the Products. Such right of
indemnity shall exist in favor of the Buyer even though the negligence, gross
negligence, strict liability, common law or statutory fault of the Buyer, or any
of them, was the sole cause, a producing cause or a concurring cause of the
claim, demand, controversy or cause of action in question. This indemnity and
defense shall be in addition to other remedies afforded to Buyer or Buyer’s
affiliates at law or in equity. This indemnity and defense shall survive
acceptance of the Products and payment therefore by Buyer. Seller shall assume
Buyer’s contractual obligations to defend and indemnify Buyer’s affiliates and
Buyer’s affiliates’ franchisees and licensees from all claims, expenses,
liabilities, losses, and damages, including reasonable attorney’s fees,
resulting from the promotion, sale, purchase, resale, or use of the Products.

10.

Limitation. IN NO EVENT SHALL BUYER BE LIABLE TO SELLER UNDER THIS AGREEMENT
(WHETHER IN TORT, IN STRICT LIABILITY, IN CONTRACT, OR OTHERWISE) FOR ANY
(i) INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES,
INCLUDING DAMAGES FOR LOST PROFITS, EVEN IF BUYER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, OR (ii) AMOUNT THAT EXCEEDS THE AGGREGATE FEES PAID
BY BUYER TO SELLER UNDER THIS AGREEMENT FOR THE IMMEDIATELY PRECEDING SIX
MONTHS. THE EXISTENCE OF MORE THAN ONE CLAIM WILL NOT ENLARGE OR EXTEND THESE
LIMITS.





2   




--------------------------------------------------------------------------------



11.

Margin Neutrality. A Product’s margin percentage is calculated by subtracting
the Buyer’s Product cost from the Product’s retail price and dividing that
result by the Product’s retail price. A margin percentage is established with
the initial sale of the Product at Buyer’s corporate stores. If Buyer and Vendor
(Seller) mutually agree to promote the Product thereafter by lowering the retail
price of the Product, the Seller agrees to lower the cost of the Product for
each unit sold during the promotion such that the Buyer’s originally calculated
margin percentage remains neutral (i.e, the same as it was before Buyer lowered
the retail price). The difference between the original Product cost and the
reduced Product cost during the promotion multiplied by the units sold during
the promotion period equal the markdown monies (“Markdown Monies”) owed to Buyer
from Seller. The units of Product sold during the promotion period will be based
on (a) for franchise sales, units sold by Buyer to franchisees and (b) for
corporate sales, units sold at corporate retail stores. All promotions will be
available to franchise stores. Solely with regard to sales of the Product from
the Buyer to franchisees, the promotional pricing for the Product will start two
weeks prior to the start date of the promotion in corporate retail stores and
end two weeks prior to the end date of the promotion in corporate retail stores.
Markdown Monies will be paid by Seller based on units sold at the end of each
month during the promotion.  Payment will be automatically deducted by Buyer
from Seller’s account via credit memo. If there is not an open balance to deduct
against, Seller will issue a check payment in full within 30 days of Buyer’s
written notification.

12.

*Distribution.

(a)

The Seller agrees not to directly or indirectly sell, distribute, wholesale,
market, ship and/or promote the sale of Products to any specialty health food
store chain, drug store chain, gym chain, military outlet or distributor with
more than 10 locations and commits to “best efforts” practices in the policing
of sub-distribution of the Products into the aforementioned non-ship outlets.
For new Products not yet received, this extends 6 months after four weeks of
distribution from first receipt date of Product in General Nutrition
Distribution Centers.

(b)

Violation of the aforementioned distribution will result in Buyer issuing a
monthly credit against Seller to remain margin neutral with the previously
described non-ship outlet’s retail prices. The monthly credit will be based on
total sales in company-owned stores and franchise shipments for as long as the
non-ship outlet(s) maintains inventory of the Products listed in Exhibit 1.1.

GENERAL TERMS

A.

Pricing Terms. Seller guarantees that the Prices are the lowest currently
available. Should lower prices become applicable for any of Seller’s customers,
the Prices will automatically and immediately become applicable for Buyer. Upon
request of Buyer, Seller shall confirm in writing that the Prices are Seller’s
lowest offered price. Seller shall work continuously on achieving cost savings
and improvements in raw materials, specifications, packaging, and production
efficiencies to the benefit of both Parties and those savings and improvements
shall be promptly passed on to Buyer in the form of lower Prices and improved
Products.

B.

Ordering and Delivery. The Transportation Department shall determine and arrange
all transportation requirements for FOB Destination-FREIGHT COLLECT deliveries.
If Seller is to arrange transportation, Seller shall provide estimates to the
Transportation Department for verification of reasonableness and approval of
selected carrier before shipment is made. Each Purchase Order received from
Buyer shall be confirmed by Seller within 24 hours following receipt to Buyer’s
contact person by fax or electronic confirmation of receipt. All Products must
be shipped to the distribution center designated by Buyer.

C.

“Sale or Return” Purchase. Seller and Buyer agree that all Products shall be
sold on a “sale or return” basis subject to the terms of this Agreement,
including this Paragraph C and Exhibit 4 of the Returns Agreement.





3   




--------------------------------------------------------------------------------



D.

Confidentiality. During the term of this Agreement and after the expiration or
termination of this Agreement, each Party shall keep confidential, and shall
require such Party’s officers, directors, employees, and agents to keep
confidential, all proprietary information of the other Party, including (i) any
information specifically identified by either Party prior to disclosure as being
confidential information, (ii) plans and data concerning products, prices,
marketing, sales, customers, and (iii) technical or business matters. Disclosure
of such confidential information shall be made by either Party only to those of
such Party’s employees and agents who have need to know such information in
order to carry on the purposes of this Agreement and who have agreed in writing
to abide by confidentiality requirements at least as restrictive as those set
forth in this Agreement. Seller shall not disclose the terms of this Agreement
to any person or entity that is not a Party. A breach or threatened breach of
this Paragraph D by the receiving Party may cause irreparable harm and injury to
the disclosing Party for which money damages are inadequate. In the event of
such breach or threatened breach, the disclosing Party shall be entitled to seek
injunctive relief, in addition to all other available remedies, without the
requirement of posting a bond or any other security.

E.

Notices. All demands, notices, and other communications to be given under this
Agreement by a Party to the other Party shall be deemed to have been duly given
if given in writing and (i) personally delivered, (ii) sent by nationally
recognized overnight courier, or (iii) sent by mail, certified, postage prepaid
with return receipt requested, in each case, at the address set forth in this
Agreement for such other Party. Notices delivered personally or by courier shall
be deemed communicated as of actual receipt. Mailed notices shall be deemed
communicated as of 10:00 a.m, on the third business day after mailing. Any Party
may change such Party’s address for notice under this Agreement by giving prior
written notice to the other Party of such change in the manner provided in this
Paragraph E.

F.

Entire Agreement and Modification. This Agreement (including the Vendor Book,
the Purchase Order, and all exhibits) contains the entire agreement of the
Parties relating to the subject matter of this Agreement, and the Parties agree
that this Agreement supersedes all prior written or oral agreements,
representations, and warranties relating to the subject matter of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Vendor Book, the terms of this Agreement shall control. Except for changes
to the Vendor Book made by Buyer, no modification of this Agreement shall be
valid unless made in writing and signed by the Parties. The terms contained in
Seller’s invoices, acknowledgments, or other writings are not binding on Buyer
and are of no force or effect. The individuals signing this Agreement each
represents to the other that such individual has the full right and authority to
enter into this Agreement and to perform the obligations set forth in this
Agreement of such Party. The terms and conditions of the Vendor Book may, from
time to time, be unilaterally amended by Buyer. In the event of such an
amendment, Buyer shall send Seller a written notification describing the
amendment via registered mail, postage prepaid, to the address listed above at
least 30 days prior to the amendment’s effective date. Acceptance by Seller of a
Purchase Order (or any Buyer order) after receiving notice of the amendment to
the Vendor Book shall constitute acceptance by Seller of the amended terms and
conditions of the Vendor Book. Sections 4, 7, 8, 9, and 10 of this Agreement and
Paragraphs C through F and Paragraphs H and I of the General Terms shall survive
the termination of this Agreement.

G.

Termination. Either Party may terminate this Agreement upon notice to the other
Party if such other Party becomes insolvent or bankrupt or files or permits to
be filed any petition in bankruptcy.

H.

Waiver, Assignment, and Severability. The waiver of a breach of any term or
condition of this Agreement shall not be deemed to constitute the waiver of any
further breach of such term or condition or the waiver of any other term or
condition of this Agreement. Neither Party shall assign this Agreement or any
right or interest in or to this Agreement, in whole or in part, without the
prior written consent of the other Party, except that Buyer may assign this
Agreement to a purchaser of all or substantially all of Buyer’s assets. The
invalidity, in whole or in part, of any provision in this Agreement shall not
affect the validity of any other provision. The Parties exclude the application
of the United Nations Convention on Contracts for the International Sale of
Goods if otherwise applicable. This Agreement shall be interpreted, construed,
and enforced in all respects in accordance with the laws of the Commonwealth of
Pennsylvania. Venue of any action relating to, or arising out of, this Agreement
shall lie exclusively in the courts located in Allegheny County, Pennsylvania.
All disputes, claims, and controversies, whether statutory, contractual, or
otherwise, between the Parties arising under, or relating to, this Agreement
shall be governed by the Vendor Book.





4   




--------------------------------------------------------------------------------



I.

Interpretation. In the interpretation of this Agreement, except where the
context otherwise requires, (i) “including” or “include” does not denote or
imply any limitation, (ii) “or” has the inclusive meaning “and/or,”
(iii) “and/or” means “or” and is used for emphasis only, (iv) “S” refers to
United States dollars, (v) the singular includes the plural, and vice versa, and
each gender includes each other gender, (vi) captions or headings are only for
reference and are not to be considered in interpreting this Agreement,
(vii) “Section” refers to a section of this Agreement, unless otherwise stated
in this Agreement, (viii) “Exhibit” refers to an exhibit to this Agreement
(which is incorporated by reference), unless otherwise stated in this Agreement,
(ix) “Schedule” refers to a schedule to this Agreement (which is incorporated by
reference), unless otherwise stated in this Agreement, (x) all references to
times are times in Allegheny County, Pennsylvania, (xi) “day” refers to a
calendar day unless expressly identified as a business day, and (xii) the Vendor
Book is incorporated by reference.

J.

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Faxed copies of manually
executed signature pages to this Agreement will be fully binding and enforceable
without the need for delivery of the original manually executed signature page.

The Parties have executed this Agreement on the date first set forth above.

BUYER

 

SELLER

 

 

 

 

 

GENERAL NUTRITION DISTRIBUTION, LP

 

ISATORI GLOBAL TECHNOLOGIES

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 








5   




--------------------------------------------------------------------------------

Seller acknowledges that Seller has received a copy of the Vendor Book
incorporated into this Agreement.




ISATORI GLOBAL TECHNOLOGIES

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 








6   


